Citation Nr: 1023573	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-23 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for atrial fibrillation 
with pacemaker implant as secondary to medication for the 
Veteran's service-connected residuals of lumbar laminectomy 
and fusion.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1953 to April 
1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for service connection 
for atrial fibrillation with pacemaker implant as secondary 
to medication for the Veteran's service-connected residuals 
of lumbar laminectomy and fusion.  

Service connection on a secondary basis can be granted based 
on a direct connection, i.e., the claimed disability is 
proximately due to or the result of the service-connected 
disability.  See 38 C.F.R. § 3.310(a).  Secondary service 
connection also can be granted based on aggravation.  See 38 
C.F.R. § 3.310(b).  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice- connected disease or injury.  

The Veteran argues that he was prescribed Vioxx for his 
arthritis and severe service-connected back pain and that it 
caused him developed atrial fibrillation, which led to the 
installation of a pacemaker.  The Veteran's representative 
contends that the VA should request a pharmacological history 
printout from the VA Medical Center in Washington, DC to 
obtain more accurate information as to how long the Veteran 
has taken what combination of medications.  In addition, the 
Veteran's representative indicates that VA should request a 
medical opinion from a cardiologist as to whether the 
Veteran's atrial fibrillation was caused by the Veteran's 
medication for his back.  

The claims file contains VA treatment records showing the 
Veteran at one point was prescribed Vioxx, including a 
prescription in 2004.  An article submitted by the Veteran 
indicates that patients who took Vioxx may have an increased 
risk of heart attacks or strokes.  The article also asserts 
that there are other common side effects, including chest 
pains, palpitations and irregular heartbeat.  Private 
treatment records from January 2007 show that the Veteran has 
chronic atrial fibrillation with sick sinus syndrome.  The 
examiner at the time noted that the Veteran had a pacemaker 
implanted in September 2006 and that the Veteran had a 
history of a heart attack with a subsequent angioplasty.  
None of the records comment on any possible relationship 
between the Veteran taking Vioxx and his development of 
atrial fibrillation, however.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Though the Veteran was not diagnosed with atrial fibrillation 
while in service, "the fact that a condition was not 
diagnosed cannot, by itself, serve to rebut a subsequent 
expert diagnosis."  Hanson v. Derwinski, 1 Vet. App. 512, 
516 (1991).  In addition, the Veteran is claiming service 
connection on a secondary basis.  Therefore, given the fact 
that the Veteran was prescribed Vioxx and that there are 
articles located in the claims file showing its side effects 
on the heart, the Board finds that the evidence of record 
meets the "low" threshold for determining that a VA 
examination and medical opinion is necessary in order to 
adjudicate the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The Veteran should be afforded a VA medical 
examination with a nexus opinion to determine whether his 
atrial fibrillation with pacemaker implant is related to his 
military service, including as secondary to medication for 
the Veteran's service-connected residuals of lumbar 
laminectomy and fusion.  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain and associate with the file all 
available VA treatment records for the 
Veteran not already associated with the 
file, including any available prescription 
or pharmacy history records from 2000 to 
the present.  

2.  After the above has been completed, the 
Veteran should be afforded a VA medical 
examination, with an appropriate examiner, 
to determine the nature and etiology of his 
atrial fibrillation.  The Veteran's claims 
file must be made available to the examiner 
prior to the examination, and the examiner 
must review the entire claims file in 
conjunction with the examination.  All 
tests and studies deemed necessary by the 
examiner should be performed.  A complete 
rationale should be given for all opinions 
and conclusions expressed in a typewritten 
report.

a)	 Based on a review of the claims file, 
the clinical findings of the 
examination, and the results of any 
tests and/or studies performed, the 
examiner is requested to offer an 
opinion as to whether it is at least 
as likely as not (e.g., a 50 percent 
or greater probability) that the 
Veteran's atrial fibrillation (which 
led to the installation of a 
pacemaker) is etiologically related to 
service, including as due to 
medications the Veteran took for his 
back disability (such as Vioxx).

b)	The examiner is also requested to 
offer an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that 
the Veteran's atrial fibrillation 
(which led to the installation of a 
pacemaker) was aggravated by any 
medications the Veteran took for his 
back disability (such as Vioxx).  In 
determining whether or not there was 
aggravation, the relevant matter to 
discuss is whether there was any 
increase in severity of atrial 
fibrillation that is proximately due 
to or the result of the medications 
the Veteran took for his back 
disability (such as Vioxx), and not 
due to the natural progress of the 
atrial fibrillation.  The examiner 
should look at the baseline level of 
severity of the atrial fibrillation 
established by medical evidence 
created before the onset of 
aggravation, or the earliest medical 
evidence created at any time between 
the onset of aggravation and the 
medical evidence establishing the 
current level of severity of the 
atrial fibrillation.

3.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination of 
the claim remains less than fully 
favorable to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



